 

Ao 2453 (CAsDRev. 02/18) Judgmem in a criminal case §§ § §m § §§

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT APR 13 2019
sou'rHEaa i‘:is':-'a.ci oi- cal_!r=oau:s
UNITED STATES OF AMERICA JUDGMENT IN A CRIll/HNAL CASE @I?¢-/ [}EpUTy
V_ (For Offenses Comrnitted On or After November 1, 1987)
PEDRO GUTIERREZ (0]) C¢':lS€ Nl.lmbel'$ lS-CI‘-O4456-AJB
Danielle Rachel lredale
Defendant’s Attomey
REGISTRATION No. 80165298
E| _
THE DEFENDANT:
pleaded guilty to count(S) One Of the Il'lfOI`matiOn
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number§s[
18:1343,1346 Honest Services Wire Fraud (Felony) l
The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
i:| The defendant has been found not guilty on count(s)
|j Count(s) are dismissed on the motion of the United States.

 

|I| Assessment : $100.00

.FVTA Assessment*: $5,000.00

ill _
*Justice for Victims of Tratficking Act of 2015, Pub. L. No. 114-22.

Fine waived |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

.lanuarv 17. 2019.
D " c
di
N. Anthony J. Battaglia
' TED STATES DIS CT JUDGE

    

 

18-cr-04456-A]B

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: PEDRO GUTIERREZ (01) Judgment - Page 2 of 3
CASE NUMBER: lS-cr-O4456-AJB
PROBATION
The defendant is hereby sentenced to probation for a term of:
l Year

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance. The defendant shall renain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release horn imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplfcable.)

K¢ The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583 (d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense (Check r'fapplicable.)

[| The defendant shall participate in an approved program for domestic violence. (Check if opplicoble.)

R

If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payrnents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation oij‘icer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation oh‘icer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain ii'orn excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and _

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

lS-cr-()4456-AJB

 

 

l

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: PEDRO GUTIERREZ (O l) Judgment - Page 3 of 3
CASE NUMBER: lS-cr-O4456-AJB

l.

SPECIAL CONDITIONS OF SUPERVISION

Report all vehicles owned or operated, or in Which you have an interest, to the probation officer.

2. Submit your person, property, residence, office or vehicle to a search, conducted by a United States

Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a Violation of a condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be Subj ect to searches
pursuant to this condition.

Provide complete disclosure of personal and business financial records to the probation officer as
requested

ADDITION SPECIAL CONDITIONS

Be monitored for a period of 181 MONTHS, with the location monitoring technology at the discretion
of the probation officer. The offender shall abide by all technology requirements and shall pay all or
part of the costs of participation in the location monitoring program, as directed by the court and/or the
probation officer. In addition to other court-imposed conditions of release, the offender’s movement in
the community shall be restricted as specified below:

{Home Detentionl

You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered
obligations; or other activities as preapproved by the probation officer.

18-cr-04456~AJB

 

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: PEDRO GUTIERREZ (01) Judgment - Page 4 of 3
CASE NUMBER: 1 8-(>1'-0445 6-AJB
FINE
The defendant shall pay a fine in the amount of $5,0()0.0() unto the United States of America.

Pay a fine in the amount of $5,000 through the Clerk, U. S. District Court. Payrnent of fine shall be forthwith.

The defendant shall pay the fine during his supervised release at the rate of $250.00 per month. These payment
Schedules do not foreclose the United States from exercising all legal actions, remedies, and process available
to it to collect the fine judgment at any time.

Until fine has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney’s
Office of any change in the defendant’s mailing or residence address, no later than thirty (30) days after the
change occurs.

lS-cr-04456-AJB

 

 

